Motion by appellant Licata to consolidate her appeal with the appeal of the other appellants, granted. Motions by all appellants for leave to prosecute appeals as poor persons, granted to the extent of dispensing with the printing of the record and briefs. The appeals will be heard upon a record consisting of the original papera, the original typewritten minutes and six typewritten or photostat copies of the Referee’s report, and upon six typewritten copies of the briefs of all the parties (appellants and respondents). Motions by appellants to enlarge their time to perfect the appeals, granted; time enlarged to the October Term, beginning October 2,1961; appeals ordered on the calendar for said term. Appellants are directed to file the record *974and six copies o£ their respective typewritten briefs, and to serve brie copy of sneh briefs upon each respondent, on or before August 10, 1961. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.